Citation Nr: 1402275	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Beatrice Community Hospital and Health Center from May 2, 2009 to May 4, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from June 1960 to February 1968.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the VAMC in Lincoln, Nebraska that authorized payment of emergency room expenses incurred at the Beatrice Community Hospital and Health Center on May 2, 2009, but denied payment or reimbursement of expenses incurred from May 2, 2009 to May 4, 2009.  

The appeal was remanded for additional development in June 2013.


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in December 2013.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal with respect to entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Beatrice Community Hospital and Health Center from May 2, 2009 to May 4, 2009, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In correspondence received in December 2013, the Veteran expressed his intent to withdraw the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Beatrice Community Hospital and Health Center from May 2, 2009 to May 4, 2009.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter. 


ORDER

The appeal is dismissed.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


